         Case 1:15-cr-00036-DSC Document 126 Filed 06/12/19 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
                 v.                               )      1:15cr36
                                                  )      Electronic Filing
ELIZABETH MCMAHAN                                 )

                                    ORDER OF COURT


       AND NOW, this 12th day of June, 2019, upon due consideration of defendant's motion to

continue sentencing, IT IS ORDERED that [123] the motion be, and the same hereby is, granted

and the sentencing hearing previously set for 6/17/19 is rescheduled to Monday, August 12,

2019, at 2:15 p.m. in Courtroom C, United States Courthouse, Erie, PA. Defendant is required

to be present.

                                                  s/David Stewart Cercone
                                                  David Stewart Cercone
                                                  Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Thomas Livingston, AFPD


       (Via CM/ECF Electronic Mail)
